Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Jan 21, 2022, has been entered in the application. Claims 16-30 are pending.

Claim Rejections - 35 USC § 112
Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 8 “the wheel hub” lacks a clear antecedent basis (see also: claim 16, line 17); in claim 16, line 15, the recitation of the housing interior space remaining “substantially closed”, and later referring to an inward face being closed in a fluid tight manner (claim 16, line 16), while simultaneously reciting a level of closure which is not whole (i.e., 70%) is confusing, to the extent that it is not clear how a closure which is not complete can be reasonably characterized as fluid-tight; in claim 16, line 17, “the engagement…” lacks a clear antecedent basis; in claim 17, line 5, the term “the engagement portion of the stator” is confusing, to the extent that claim 16, lines 9-10 refer to the second housing part as having an engagement portion (resultantly, “the engagement portion of the stator” lacks a clear antecedent basis; or possibly is being used to refer to some other portion beyond that which is in claim 16, lines 9-10); in claim 22, line 2: “the hub” lacks an antecedent basis, additionally it is not clear whether this is positively the same element as the “wheel hub” term, or another hub element (see also claim 28, lines 3 and 8; claim 30, line 2).
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-18, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Giesmann et al. (US 9,527,536). Giesmann et al. teach a wheel hub structure for use on a vehicle (col. 1, lines 5-6) which is understood to be commercially available; comprising a first housing part (72, 64); and a second housing part (65), wherein the first and the second housing part are disposed so as to be mutually rotatable (72, 64 turns with the wheel; 65 does not) and define a housing interior space (inside the internal faces); wherein the first housing part has a flange (flange portion of 72 proximate 62) which can 
the housing interior space, when installed and/or when being removed has an opening toward the inward direction proximate the engagement portion (e.g., along the central axis of rotation where the end of the stator 56 is accommodated, the portion surrounded by 67); 
there being a clearance through which the drive shaft “is to be guided” in the region of the engagement portion (inwardly of 67, proximate the end of 50), 
the clearance having a diameter which is greater than the maximum external diameter of the driveshaft (otherwise the driveshaft would not fit); 
wherein the housing interior space after removal (via disengagement of 76, 80 with 50) remains closed, a shaft element (80) protruding from the housing space (towards engagement with 50), and is closed with respect to the second housing part by a closure element (shoulder element 107 and the pressure element on 80 pressing against shoulder 107); 
a transmission portion (82, 84) by way of which the drive shaft can be brought to engaging in a form fitting manner on the shaft element; 
wherein placing the flange portion of the housing against the flange portion of the wheel hub (at 62) secures the housing in at least an axial direction; 
the engagement portion being configured as a cylindrical portion having an internal toothing (col. 3, lines 3-4), the engagement portion configured to be push fitted 
the assembly being for use in a commercial vehicle and the flange of the housing (flange of 32) unit is on the hub (flange part of 62); wherein the second housing part (65) is “established” (in this case by mounting) in a rotationally fixed manner on the stator (56) by the engagement portion (67); wherein the driveshaft (50) is disposed within the stator and transmits a torque to the gear wheel assembly (86) that is disposed within the housing unit, the torque driving the first housing part and the hub; and wherein the housing interior space of the housing unit is substantially closed in relation to the external surrounding environment.
To the extent that the structure taught by Giesmann et al. if removed from the wheel assembly (e.g., first housing portion, second housing portion gearing and shaft 76, 80, which can slidably be removed in an axial direction from shaft 50 via mating splines 82, 84) can maintain the recited closure away from the remainder of the suspension, for example if these elements are removed either together, or even separately, and then reassembled with respect to each other; either of these conditions can reasonably be interpreted as being subsequent to removal from the wheel hub and the taught structure allows this condition. Alternatively, since Giesmann et al. do not specifically mention a condition associated with a disengagement from the wheel hub: it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to remove the structure taught by Giesmann et al. from the wheel hub (e.g., first housing portion, second housing portion gearing and shaft 76, 80) for the purpose of disassembling the housing and internal gearing so that it can be carried or shipped to a separate location such as a maintenance facility for repair or refurbishment.

Claims 19-21, 23, 25, 28 and 29 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Giesmann et al. (cited above).
The reference to Giesmann et al. is discussed above.
As regards claim 19, while Giesmann et al. teach the provision of a clearance through which the drive shaft “is to be guided” in the region of the engagement portion (inwardly 
As regards claims 20 and 25: the reference to Giesmann et al. refers to the housing as closed with respect to the second housing part by a closure element (shoulder element 107 and the pressure element on 80 pressing against shoulder 107), but does not specifically describe a “seal” and/or “shaft seal” element. It is well understood to be desirable on vehicular wheel drives to close a wheel gearing structure from the exterior to ensure that the gearing lubricant stays in the gearing structure and/or preventing contaminants from getting into the lubricant and gearing. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the closure at the shaft position (e.g., the engagement of shoulder element 107 and the pressure element on 80 pressing against shoulder 107) as a specifically sealed connection for the purpose of preventing the loss of internal lubricant for the gearing inside the housing and/or protecting the gearing from external contaminants.
As regards claims 23 and 29, while the reference to Giesmann et al. teach the engagement portion being configured as a cylindrical portion having an internal toothing (col. 3, lines 3-4), the engagement portion configured to be push fitted in an axial direction onto the stator (56) to engage in a rotationally fixed manner with the stator along an external toothing thereof, the reference does not teach the reverse of this arrangement (i.e., the engagement portion being configured as a cylindrical portion having an external toothing and configured to be push fitted in an axial direction onto the stator along an internal toothing thereof). In general, it is well held to be within the skill of the ordinary practitioner to perform a reversal of working parts, and as such, it 
As regards claim 30, the flange portion of the housing part (e.g., flange of 32) is connected with respect to the hub (e.g., by being adjacent the flange portion of the hub proximate 62), there being illustrated a number of un-referenced apertures for wheel bolts (see view of figure 4), the reference to Giesmann et al. fails to expressly teach that the bolts are provided and connect the two portions. It is notoriously old and well known to use bolts to secure elements together, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to use bolts to connect the flange of the housing with respect to the hub via securing bolts, for the purpose of ensuring that the housing is robustly connected to the hub, and for the purpose of using a commonly known and readily available fastener to perform this task.

Allowable Subject Matter
Claims 26 and 27, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Giesmann et al. cannot meet the limitations of the claim(s) as now amended. The examiner disagrees, as best the claims are interpreted. Note that the arrangement of Giesmann et al. if removed from the wheel assembly (e.g., first housing portion, second housing portion gearing and shaft 76, 80, which can slidably be removed in an axial direction from shaft 50 via mating splines 82, 84) can maintain the recited closure away from the remainder of the suspension, for example if these elements are removed either together, or even separately, and then reassembled with respect to each other; either of these conditions can reasonably be interpreted as being subsequent to removal from the wheel hub. There is no taught structure in Giesmann which prevents the first housing, second housing, gearing and shaft from removal from the remainder of the wheel hub assembly and vehicle, and there is also no structure which prevents the maintenance or the re-establishment of the closed assembled condition as claimed during and/or after removal from the hub.

Conclusion
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616